Citation Nr: 0300861	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-01 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active duty from September 1997 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of entitlement to 
service connection for bilateral patellofemoral syndrome.  
In that decision, the RO also denied claims of entitlement 
to service connection for fibromyalgia, poor sleep habits, 
and bilateral shin and thigh splints.  The veteran filed a 
Notice of Disagreement as to all four claims.  In a 
substantive appeal filed in February 2002, the veteran 
withdrew the claims of entitlement to service connection 
for poor sleep habits and for bilateral shin and thigh 
splints.  In an August 2002 rating decision, the RO 
granted the claim of entitlement to service connection for 
fibromyalgia.  Accordingly, the claim for bilateral knee 
disorders is the only claim currently before the Board on 
appeal. 


FINDINGS OF FACT

1.  Records from the veteran's period of active duty 
include documentation of complaints of bilateral knee pain 
and aching, and reflect that diagnoses which include 
mechanical leg pain, shin and thigh splints, and 
fibromyalgia were made.

2.  The veteran's current knee problems are primarily 
manifested by hypermobility, tenderness, and complaints of 
pain.  These symptoms, which were assessed as 
hypermobility as shown by a 2002 VA examination report, do 
not represent a finding of an underlying disability of the 
knees, inasmuch as they are productive of no physical or 
functional impairment.  Moreover, the symptoms have been 
attributed by a VA examiner as part and parcel of the 
already service connected fibromyalgia, as opposed to 
representing a separate and independent disability.


CONCLUSION OF LAW

Entitlement to service connection for bilateral knee 
disorders, claimed as bilateral patellofemoral syndrome, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
Statement of the Case (SOC) provided by the RO in January 
2002, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate the 
claim presented.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the 
VCAA).

In particular, in correspondence from the RO dated in 
December 2000, April 2001, and July 2001, the veteran was 
advised by the RO that VA would make a reasonable effort 
to obtain evidence pertinent to her claim.  She was 
advised of what evidence the RO would attempt to retrieve, 
and of her responsibilities in obtaining such evidence 
(e.g., adequately identifying such records).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Likewise, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims folder, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  Furthermore, in a 
statement from the veteran dated in November 2002, she 
indicated that she had already submitted all the available 
evidence, and that she wished to waive the 60-day due 
process period for further response to the August 2002 
SSOC.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Army medical center records refect that in December 1997, 
the veteran complained of pain and swelling in the knees 
and legs, exacerbated by running, jumping, and marching.  
Records show that these problems were treated 
conservatively with Motrin and Naprosyn, which had been 
unhelpful.  In December 1997, a whole-body bone scan was 
conducted, which resulted in impressions of bilateral shin 
and thigh splints and bilateral stress or post-traumatic 
changes of the ankles and knees.  There was no evidence of 
stress fracture.  A January 1998 record shows that the 
veteran complained of hip and knee pain since November 
1997.  An assessment of right "ITB" syndrome, was made.  
Mechanical leg pain was also assessed in January 1998.  In 
February 1998, the veteran complained of multi-site pain, 
and an assessment of shin and thigh splints was made.  

It appears that, following a period of active duty for 
training from November 1997 to February 1998, the veteran 
was separated from active duty and served in the Army 
Reserve.  A record dated in October 1998 documents 
complaints of bilateral migratory lower extremity pain in 
the muscles, which was provisionally diagnosed as 
fibromyalgia.  In October 1998, the veteran was seen for 
an examination to rule out fibromyalgia syndrome.  The 
history indicated that she began having problems with shin 
splints in September 1997 during basic training, and 
continued having joint problems thereafter.  Assessments 
of: a history of a bone scan and examination, consistent 
with a diagnosis of shin splints; diffuse myofascial pain 
syndrome; and hypermobility on examination and by history, 
with the veteran able to touch her palms to the floor and 
hyperextend her knees, were made.  Impressions of 
suspected fibromyalgia and myofascial pain syndrome, 
manifested by symptoms including bilateral knee pain, were 
also made in October and November 1998, and these 
conditions continued to be treated during 1999 and 2000.

In December 2001, the veteran submitted private medical 
records of Dr. S.  The records reflect that the veteran's 
knees were examined in January 2000.  At that time, there 
was full range of motion bilaterally, with no palpable 
tenderness.  The left knee showed slight 
hyperextensibility when compared to the right.  An 
evaluation of the ligaments was normal.  

A VA examination of the joints was conducted in February 
2002, at which time the veteran's symptoms included 
generalized aching of all joints without any evidence of 
joint swelling or erythema.  Joint examination did not 
reveal any evidence of synovitis, but showed evidence of 
hypermobility in the knees and elbows.  Full range of 
motion of both knees was shown.  The reported clinical 
impressions were of fibromyalgia with evidence of 
widespread pain over the joints and muscles, 
hypermobility, and a history of shin splints without any 
residuals of this condition shown.  

With respect to hypermobility, the VA examiner explained 
that it could contribute to the veteran's symptoms and 
aggravate the discomfort in the joints, and mentioned that 
there was evidence of tender points of the knees.  
Specifically, the examiner opined that, regarding the 
assessment of hypermobility, the veteran did not have 
diffuse myofascial pain syndrome, but it was most likely 
that she had fibromyalgia syndrome based upon the findings 
upon physical examination and history.  The examiner 
further opined that, based on the findings upon 
examination and a review of the veteran's medical history, 
there is no relationship between the current condition and 
any injury related to active duty for training, and felt 
that the condition most likely started when she was in 
basic training and on reserve duty.

III.  Pertinent Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or 
personal injury incurred in the line of duty, or for 
aggravation of a preexisting injury in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by 
service records, the official history of each organization 
in which the veteran served, the veteran's military 
records, and all pertinent medical and lay evidence.  38 
C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury. 

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.

IV.  Analysis

The veteran maintains that she sustained bilateral knee 
disorders while serving on active duty.  In order for the 
claimant to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence (or in certain circumstances, lay 
evidence) of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The records from the veteran's period of active duty 
include documentation of complaints of bilateral knee pain 
and aching, and reflect that diagnoses which include 
mechanical leg pain, and shin and thigh splints, were 
made.  

Since it is clear that at least complaints of knee 
problems were documented during active service, the 
Board's analysis must then turn to the matters of the 
presence of a current disability, and a nexus, or link, 
between the current disability and the veteran's military 
service.  

The veteran's current knee problems are primarily 
manifested by hypermobility, tenderness, and complaints of 
pain.  The VA examination conducted in February 2002 
revealed no physical limitation of the knees.  There was 
full range of motion of the knees, and, as noted, the only 
clinical findings which were made involved evidence of 
hyperextension of the knees, and tenderness.  A diagnosis 
of hypermobility was made.  As discussed above, no 
functional impairment of the knees was been identified on 
recent VA medical examination or at any time post-service.  
While the Board does not dispute that the veteran has 
symptoms of pain, tenderness and hyperextension, these 
symptoms, which were assessed as hypermobility, do not 
represent a finding of an underlying disability of the 
knees, inasmuch as they are productive of no physical or 
functional impairment.  See Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed 
disability).

Furthermore, the 2002 VA examination report reflects that 
the assessment of hypermobility was thought by the 
examiner to represent an additional manifestation and 
symptom of fibromyalgia, as opposed to representing an 
independent and separate disability, or a symptom of a 
different condition, such as diffuse myofascial pain 
syndrome.  Specifically, the examiner opined that 
regarding the assessment of hypermobility, the veteran did 
not have diffuse myofascial pain syndrome, but it was most 
likely that she had fibromyalgia syndrome based upon the 
findings upon physical examination and history.

The Board notes that service connection is already in 
effect for fibromyalgia.  Under VA law and regulations, 
the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14; see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical 
inquiry in making such a determination is whether any of 
the symptomatology is duplicative or overlapping; the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the record 
reflects that the symptoms of hypermobility and pain are 
part and parcel of the service connected fibromyalgia, nor 
does the record include an opinion to the contrary.  The 
Board also notes that, although the veteran's knee 
disabilities were specifically claimed by her as bilateral 
patellofemoral syndrome, the Board is unable to find a 
current diagnosis of that condition of record.

In sum, for the reasons and bases provided above, the 
greater weight of probative evidence in this case 
preponderates against the claim of entitlement to service 
connection for bilateral knee disorders.  In essence, 
there is no evidence of current bilateral knee 
disabilities which exist separately and independently from 
the currently diagnosed and already service-connected 
fibromyalgia.  In the absence of a currently diagnosed 
disability of the knees independent of fibromyalgia, the 
claim must be denied.  See Rabideau and Chelte, supra; see 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).


ORDER

Entitlement to service connection for bilateral knee 
disorders, claimed as patellofemoral syndrome, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

